14‐2378‐cr
United States v. Suarez




                                       In the
             United States Court of Appeals
                          For the Second Circuit
                                       ________

                                August Term, 2014

                                   No. 14‐2378‐cr

                          UNITED STATES OF AMERICA,
                                   Appellee,

                                           v. 

     YESID RIOS SUAREZ, AKA SEALED DEFENDANT 2, AKA EL ENANO,1
                         Defendant‐Appellant.
                              ________

               Appeal from the United States District Court
                  for the Southern District of New York.
             No. 11‐cr‐836 (KBF) ― Katherine B. Forrest, Judge.
                                       ________

                              Argued: April 20, 2015
                              Decided: June 30, 2015
                                    ________

           Before: KEARSE, PARKER, AND WESLEY, Circuit Judges.
                                   ________
       Defendant‐appellant  Yesid  Rios  Suarez  appeals  from  a
judgment  of  conviction  entered  in  the  United  States  District  Court
for  the  Southern  District  of  New  York  (Katherine  B.  Forrest,  Judge)
for conspiracy to manufacture and import five kilograms or more of
1 
        The Clerk of Court is directed to amend the caption as set forth above.
                                                                 No. 14‐2378‐cr




cocaine into the United States, in violation of 21 U.S.C. § 963.  Suarez
was extradited by the Republic of Colombia to face the charge in the
United States on the condition that “a sentence of life imprisonment
will  not  be  sought  or  imposed.”    Suarez,  who  is  46  years  old,
contends on appeal that his 648‐month (or, 54‐year) sentence violates
this  condition  because  it  is  effectively  a  life  sentence.    We  find  that
Suarez  lacks  prudential  standing  to  raise  an  alleged  violation  of  an
extradition  agreement  unless  the  challenge  is  first  raised  by  the
extraditing  nation.  Accordingly,  and  for  additional  reasons
explained  in  a  summary  order  filed  simultaneously  with  this
opinion, the judgment of conviction is AFFIRMED.

       Judge KEARSE concurs in a separate opinion.
                           ________

                      JOHN  MERINGOLO,  Meringolo  Law,  New  York,
                      NY, for Defendant‐Appellant Yesid Rios Suarez.

                      ADAM  FEE,  Assistant  United  States  Attorney
                      (Brian  A.  Jacobs,  Assistant  United  States
                      Attorney,  on  the  brief),  for  Preet  Bharara,  United
                      States  Attorney  for  the  Southern  District  of  New
                      York, New York, NY, for Appellee.

                                    ________

BARRINGTON D. PARKER, Circuit Judge:
                              BACKGROUND
       Since the early 1990s, Yesid Rios Suarez operated a large‐scale
drug  trafficking  organization  out  of  Colombia  and  Venezuela.    In
September 2010, while Suarez was in Venezuela, he was convicted in
absentia  in  Colombia  of  drug  manufacturing  and  trafficking. 
Approximately  one  year  later,  Suarez  was  extradited  from
Venezuela  to  Colombia.    In  November  2011,  the  United  States

                                        2
                                                                No. 14‐2378‐cr




transmitted  a  formal  request  to  Colombia  for  the  arrest  and
extradition  of  Suarez  to  face  the  charge  at  issue  in  this  case  –
conspiracy  to  manufacture  and  import  five  kilograms  or  more  of
cocaine into the United States in violation of 21 U.S.C. § 963. 
       Suarez  challenged  the  extradition  in  a  Colombian  court.    In
October 2012, the Colombian Ministry of Justice issued a resolution
ordering Suarez’s extradition on the condition that the United States
government  provide  assurances  that  Suarez  (1)  would  face
prosecution only for conduct occurring after December 17, 1997; (2)
would receive various due process protections; and (3) would not be
“subjected  to  forced  disappearance,  torture  or  cruel,  inhuman  or
degrading  treatment  or  punishment  or  exile,  life  imprisonment  or
confiscation,”    JA  373.    In  March  2013,  the  United  States  provided
those  assurances  in  a  Diplomatic  Note  to  the  Colombian
government.    Specifically,  the  United  States  promised  that
“[a]lthough the maximum statutory penalty for the charge for which
extradition  was  approved  is  life  imprisonment,  the  Government  of
the  United  States  assures  the  Government  of  Colombia  that  a
sentence  of  life  imprisonment  will  not  be  sought  or  imposed  .  .  .  .” 
Gov’t  Add.  1.    In  May  2013,  Suarez  was  extradited  to  the  United
States.
       In  February  2014,  Suarez  pled  guilty  to  the  conspiracy  count,
and in June 2014, he was sentenced to 648 months imprisonment and
a $1 million fine.  At sentencing, the district court “acknowledge[d]
[that  this]  is  effectively  a  life  sentence”  but  ruled  that  it  did  not
violate  the  terms  of  the  extradition  agreement  because  the  sentence
was  a  term  of  years,  not  a  sentence  of  life  imprisonment.    JA  502. 
This  appeal  followed.    As  relevant  to  this  opinion,  Suarez,  who  is
currently 46 years old, challenges his sentence on the ground that it
violates  the  United  States  government’s  assurance  that  “a  sentence
                                        3
                                                                            No. 14‐2378‐cr




of  life  imprisonment  will  not  be  sought  or  imposed”  because  the
sentence exceeds Suarez’s life expectancy.2  
                             STANDARD OF REVIEW
        “A district court’s interpretation of an extradition agreement .
. . involve[s] questions of law, and [is] therefore review[ed] . . . de
novo.”  United States v. Baez, 349 F.3d 90, 92 (2d Cir. 2003).3
                                      DISCUSSION
        “Based  on  international  comity,  the  principle  of  specialty
generally  requires  a  country  seeking  extradition  to  adhere  to  any
limitations placed on prosecution by the surrendering country.”   Id.
Although the rule of specialty is typically applied in cases where the
defendant  is  tried  for  a  crime  not  enumerated  in  the  applicable
extradition  treaty  or  agreement,  it  also  “has  application  in  the
sentencing  context.”    United  States  v.  Cuevas,  496  F.3d  256,  262  (2d
Cir.  2007).  Because  “the  cauldron  of  circumstances  in  which
extradition agreements are born implicate the foreign relations of the
United  States.  .  .  ,  a  district  court  delicately  must  balance  its
discretionary sentencing decision with the principles of international
comity in which the rule of specialty sounds.”  Baez, 349 F.3d at 93.  
        However, this Court has never “conclusively decided whether
a  defendant  has  standing  to  challenge  his  sentence  on  the  ground
that  it  violates  the  terms  of  the  treaty  or  decree  authorizing  his
2 
          Suarez also appeals the application of various Sentencing Guideline enhancements,
the substantive reasonableness of his sentence and the fine imposed by the district court, and
the judgment of conviction on the ground that he was denied the right to counsel during a
critical part of plea negotiations.  These arguments are addressed in the summary order filed
simultaneously with this opinion.

3
         The Government’s failure to raise the issue of prudential standing before the district
court does not affect our duty to decide it.  See Thompson v. Cnty. of Franklin, 15 F.3d 245, 248
(2d Cir. 1994)(“The jurisdictional nature of the standing inquiry, therefore, convinces us that
we have an independent obligation to examine [plaintiff’s] standing under arguments not
raised below[.]”).

                                               4
                                                                No. 14‐2378‐cr




extradition,”  or  whether  the  right  to  object  is  held  solely  by  the
extraditing nation.  Cuevas, 496 F.3d at 262.  Rather, we have rejected
those challenges on the merits without  deciding the standing issue. 
See,  e.g.,  United  States  v.  Fusco,  560  Fed.  App’x  43,  45  n.1  (2d  Cir.
2014), cert denied. 135 S. Ct. 730 (2014) (“We need not resolve whether
Fusco  has  prudential  standing  to  challenge  his  prosecution  and
sentencing  on  the  grounds  that  they  violate  the  terms  of  the
Extradition  Treaty  or  the  rule  of  specialty,  because  his  argument
plainly fails on the merits.”); United States v. Frankel, 443 Fed. App’x.
603,  606  (2d  Cir.  2011)  (“We  do  not  decide  whether  Frankel  has
standing  to  assert  the  rule  of  specialty  as  a  basis  to  challenge  his
sentence because his argument fails on the merits.”); United States v.
Banks,  464  F.3d  184,  191  (2d  Cir.  2006)  (declining  to  “resolve”
whether “the right to enforce [an extradition] agreement belongs to
the Dominican Republic” and not to the defendant “because we find
no error in the district court’s findings or proceedings”).
       “The doctrine of standing asks whether a litigant is entitled to
have  a  federal  court  resolve  his  grievance.    This  inquiry  involves
‘both  constitutional  limitations  on  federal‐court  jurisdiction  and
prudential  limits  on  its  exercise.’”  Kowalski  v.  Tesmer,  543  U.S.  125,
128 (2004) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).  Unlike
constitutional  standing,  which  focuses  on  whether  a  litigant
sustained a cognizable injury‐in‐fact, “[t]he ‘prudential standing rule
. . . bars litigants from asserting the rights or legal interests of others
in  order  to  obtain  relief  from  injury  to  themselves.’”  Rajamin  v.
Deutsche Bank Nat. Trust Co., 757 F.3d 79, 86 (2d Cir. 2014) (quoting
Warth, 422 U.S. at 509).  “When both limitations [potentially] present
themselves,  we  may  assume  Article  III  standing  and  address  ‘the
alternative  threshold  question’  of  whether  a  party  has  prudential
standing.”    Hillside  Metro  Assoc.,  LLC  v.  JP  Morgan  Chase  Bank,  Nat.

                                        5
                                                                  No. 14‐2378‐cr




Ass’n, 747 F.3d 44, 48 (2d Cir. 2014) (quoting Kowalski, 543 U.S. at 129.
“In  other  words,  we  may  consider  third‐party  prudential  standing
even  before  Article  III  standing.”    Id.  (internal  quotation  marks
omitted).  
       Because  the  prudential  standing  rule  requires  that  an
individual “‘assert his own legal rights and interests, and cannot rest
his  claim  to  relief  on  the  legal  rights  or  interests  of  third  parties,’”
Rajamin, 757 F.3d at 86 (quoting Warth, 422 U.S. at 499), we must first
determine  who  has  legal  rights  or  interests  under  the  orders  and
Diplomatic  Note  that  achieved  Suarez’s  extradition.    Although  the
United  States  and  Colombia  have  had  a  formal  extradition  treaty
since  1982,    extradition  is  commonly  negotiated  on  a  case‐by‐case
basis  through  diplomatic  channels  because  of  amendments  to  the
constitution  of  Colombia  that  expressly  prohibit  the  extradition  of
Colombian nationals except for a limited scope of offenses.  See U.S.
Department  of  State,  Third  Report  on  International  Extradition
Submitted  to  Congress  Pursuant  to  Section  3203  of  the  Emergency
Supplemental  Act,  2000,  as  enacted  in  the  Military  Construction
Appropriations Act, 2001, Public Law 106‐246 Related to Plan Colombia,
http://www.state.gov/s/l/16164.htm.    For  purposes  of  our  analysis
here, extradition documents such as Diplomatic Notes implicate the
same international legal rights as treaties because “a violation of [an]
extradition  agreement  may  be  an  affront  to  the  surrendering
sovereign.”  Baez, 349 F.3d at 92; accord Fiocconi v. Attorney General of
the United States, 462 F.2d 475, 479‐80 (2d Cir. 1972) (holding that the
rule  of  specialty  is  a  general  principle  of  international  law  that
applies with equal force to extraditions accomplished by treaty and
by comity).
       Generally  speaking,  ʺabsent  protest  or  objection  by  the
offended  sovereign,  [a  defendant]  has  no  standing  to  raise  the

                                         6
                                                                 No. 14‐2378‐cr




violation of international law as an issue.” United States v. Reed, 639
F.2d  896,  902  (2d  Cir.  1981).  That  is  because  international
agreements,  including  treaties,  “do  not  create  privately  enforceable
rights  in  the  absence  of  express  language  to  the  contrary,”  Mora  v.
New York, 524 F.3d 183, 201 (2d Cir. 2008), or some other indication
“that the intent of the treaty drafters was to confer rights that could
be vindicated in the manner sought by the affected individuals,” id.
at 203.  
       “As a matter of international law, the principle of specialty has
been  viewed  as  a  privilege  of  the  asylum  state,  designed  to  protect
its dignity and interests, rather than a right accruing to the accused.” 
Shapiro v. Ferrandina, 478 F.2d 894, 906 (2d Cir. 1973).  “[T]he object of
the  rule  was  to  prevent  the  United  States  from  violating
international obligations.”  Fiocconi, 462 F.3d at 480.  These concerns
apply  equally  whether  a  criminal  defendant  objects  based  on  the
rule  of  specialty  or  based  on  the  interpretation  of  an  extradition
treaty or Diplomatic Note.  Because “[t]he provisions in question are
designed  to  protect  the  sovereignty  of  states,  .  .  .  it  is  plainly  the
offended states which must in the first instance determine whether a
violation of sovereignty occurred, or requires redress.”  United States
ex rel. Lujan v. Gengler, 510 F.2d 62, 67 (2d Cir. 1975).  
       Any individual right that Suarez may have under the terms of
his extradition is “only derivative through the state[].”  Id. (internal
quotation marks omitted).  Thus, Suarez would only have prudential
standing to raise the claim that his sentence violated the terms of his
extradition  if  the  Government  of  Colombia  first  makes  an  official
protest.    See,  e.g.,  United  States  v.  Alvarez‐Machain,  504  U.S.  655,  659
(1992) (“[L]etters from the Mexican Government to the United States
Government  served  as  an  official  protest  of  the  Treaty  violation.”);
Gengler,  510  F.3d  at  67  n.  8  (“[T]o  support  this  claim[,]  Toscanino

                                        7
                                                           No. 14‐2378‐cr




would have to prove that the Uruguayan government registered an
official protest with the United States Department of State.”).  It may
be  prudent,  as  a  matter  of  general  policy,  for  the  United  States
Attorney’s  Office  to  ensure  that  the  State  Department  is  kept
apprised  when  extradited  defendants  plead  guilty,  proceed  to  trial,
or are sentenced.    
                            CONCLUSION
      For  these  reasons,  and  for  the  reasons  explained  in  the
simultaneously  filed  summary  order,  we  AFFIRM  the  judgment  of
the district court.




                                     8
14-2378
United States
v. Suarez


     1          KEARSE, Circuit Judge, concurring:

     2                         I concur in the judgment, on the ground that the diplomatic agreement that led to the

     3          extradition of defendant Yesid Rios Suarez to the United States from Colombia should be read in

     4          accordance with the language to which the United States and Colombia agreed.

     5                         "Based on international comity, the principle of speciality [sic] generally requires a

     6          country seeking extradition to adhere to any limitations placed on prosecution by the surrendering

     7          country." United States v. Baez, 349 F.3d 90, 92 (2d Cir. 2003). In Baez, we considered a challenge

     8          to the sentence of life imprisonment imposed on a defendant who had been extradited to the United

     9          States from Colombia pursuant to an agreement recorded in a diplomatic note in which the United

    10          States agreed, inter alia, that it would not seek a sentence of life imprisonment and that if the United

    11          States court were "'nevertheless [to] impose a sentence of life imprisonment,'" the United States's

    12          "'executive authority will take appropriate action to formally request that the court commute such

    13          sentence to a term of years.'" Id. (quoting Diplomatic Note No. 1206 (emphasis mine)). Following

    14          the defendant's conviction, the district court imposed a sentence of life imprisonment. Thereafter,

    15          "[a]s contemplated by Diplomatic Note No. 1206, the United States, through the U.S. Attorney for the

    16          Southern District of New York, requested that the District Court sentence [the defendant] to a term

    17          of years." 349 F.3d at 92-93. We held that the government thereby "fulfilled the commitment it made

    18          in Diplomatic Note No. 1206." Id. at 93. Accord United States v. Riascos, 537 F. App'x 898, 900-01

    19          (11th Cir. 2013); United States v. Corona-Verbera, 509 F.3d 1105, 1121 (9th Cir. 2007), cert. denied,

    20          555 U.S. 865 (2008).
 1                   In United States v. Lopez-Imitalo, 305 F. App'x 818 (2d Cir. 2009), we considered a

 2   challenge to a 40-year prison term imposed on a 58-year-old defendant (see the defendant's brief on

 3   appeal, 2007 WL 6370252), who had been extradited to the United States from Colombia pursuant

 4   to an agreement in which, as in the agreement in Baez, the United States promised it would not seek

 5   a sentence of life imprisonment. We rejected the defendant's "argument that the Government breached

 6   the agreement by seeking a sentence of 60 years, which he assert[ed wa]s the functional equivalent

 7   of life imprisonment"; and we stated that there was no violation of the extradition agreement "[e]ven

 8   if the district court's sentence of 40 years were deemed to be a sentence of 'life imprisonment.'" 305
9 F. App'x at 819. We stated that "[o]ur decision in . . . Baez . . . compels the conclusion that the rule

10   of specialty [sic] was not violated . . . ." Id.

11                   Had the respective governments intended the Diplomatic Note to be an
12                   assurance that the U.S. government would not request a determinate sentence
13                   exceeding [the defendant's] expected lifespan, they could have drafted the note
14                   to say that.

15   Id. They did not do so, either in that case or here.




                                                        2